DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-12 in the reply filed on March 15, 2021 is acknowledged.

Drawings
The drawings were received on February 15, 2019.  These drawings are acceptable.

Claim Interpretation
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  For example, with regard to applicant’s recitation of “configured to,” such as in line 2 of the first claim, the applicant should note that, in the absence of the citation of specific structural embodiments that would be capable of preparing first and second testing samples, it is interpreted that the reaction cell could be used in the preparation of samples described.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narisada (US 2003/0032193 A1) (hereinafter referred to as “Narisada 1”) in view of Narisada (US 2008/0180653 A1) (hereinafter referred to as “Narisada 2").

	A reaction cell (reaction chambers 48, 51, 52, and 53) configured to prepare a first testing sample and a second testing sample, respectively, from a blood sample (See Para. 0049 and Fig. 8) (See claim interpretation section above);
	A detection apparatus (analysis section 35, See Para. 0036 and Fig. 1) connecting with the reaction cell (via an optical system, See Paras. 0034-0036) and configured to perform a first detection of the first testing sample and to subsequently perform a second detection of the second testing sample (See claim interpretation section above); 
A sample injecting apparatus (sample vial 80 and quantifying sections 81-84, See Para. 0049 and Fig. 8) configured to deliver the blood sample into the reaction cell(s);
	At least one reagent injecting apparatus (reagent supplying sections 85-88, See Fig. 8 and Para. 0049) connecting with the reaction cell, and configured to deliver a first reagent into the reaction cell to prepare the first testing sample for the first detection, and after the first testing sample is transferred for detection, to subsequently deliver a second reagent into the reaction cell to prepare the second testing sample for the second detection (See claim interpretation section above);
	A transferring apparatus (quantifying syringe 44, See Para. 0037) configured to transfer the first testing sample from the reaction cell to the detection apparatus for the first detection, and to subsequently transfer the second testing sample from the reaction cell to the detection apparatus for the second detection (See claim interpretation section above); and
	A microcomputer or personal computer (See Para. 0026).  Also see Paras. 0052-0056 for discussion of the method of preparing a test sample and classifying cells from the different reaction reaction cells (reaction chambers).
		Narisada 1 fails to disclose the specifics of a control device that couples specifically to the sample injecting apparatus, the reagent injecting apparatus, and the transferring apparatus respectively.  
		Narisada 2 teaches a blood analyzer and associated method of classifying and counting particles contained in a sample, wherein said analyzer includes a microcomputer (6) that comprises a control part (63) including a control processor and a memory for the control processor operation, wherein the control part control a device mechanism section that includes a sampler for automatically supplying a blood collection tube, a fluid system for preparing/measuring the sample, amongst other controls (See Abstract and Paras. 0044-0045).
		It is commonly known in the art to utilize control units/controllers in analyzer systems such that operation of the system can be automated and different protocol more easily standardized by input from a user. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the control part of Narisada 2 into the system of Narisada 1 to enable a smaller system with fewer points of interaction of a user with the system, thus reducing the potential for human error.
With respect to claim 2, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Specifically, there are no recited structural features that further provide for how the described sample preparation and subsequent detection would take place, and thus, it is being interpreted that the structure provided in the combination of Narisada 1 and Narisada 2 would be capable of performing the use recitation of claim 2.
With respect to claim 3, the combination of Narisada 1 and Narisada 2 teaches that the at least one reagent injection apparatus includes a first and a second reagent injection apparatus (reagent supplying sections 85-88, See para. 0049 and Fig. 8), each connecting with the reaction cell respectively (See Fig. 8), the first reagent injecting apparatus configured to deliver the first regent into the reaction cell to prepare the first testing sample and the second reagent injecting apparatus configured to subsequently deliver the second reagent into the reaction cell to prepare the second testing sample after the first testing sample is transferred for detection (See claim interpretation section above about intended use recitations).
With respect to claim 4, Narisada 1 fails to disclose that the blood analyzer further comprises a hemoglobin measurement apparatus that couples to a control device and this is further controlled to measure the second testing sample for hemoglobin measurement while the remainder of the first testing sample reacts with the second reagent.  However, it should be noted that Narisada 1 discloses a plurality of varying reagents that the single sample can be split and made to react with in reaction chambers 48, 51, 52, and 53 (See Para. 0049).
		Narisada 2 teaches a blood analyzer that includes a detecting section (4), wherein the detecting section has a white blood cell detecting part for detecting white blood cells, a RBC/PLT detecting part for measuring the number of red blood cells and the number of platelets, an HGB detecting part for detecting hemoglobin content in the blood, and an IMI detecting part for detecting immature leukocytes (See Para. 0032).  Additionally, Narisada 2 teaches an analyzer that includes a microcomputer (6) that comprises a control part (63) including a control processor and a memory for the control processor operation, wherein the control part control a device mechanism section (8) that includes a sampler for automatically supplying a blood collection tube, a fluid system for preparing/measuring the sample, amongst other controls (See Abstract and Paras. 0044-0045).
		It would have been obvious to one of ordinary skill in the art at the time of filing to enable the additional ability of detecting hemoglobin such that a user can determine a greater number of parameters related to a blood sample, thus reducing the need for additional, separate tests.  Additionally, it is commonly known in the art to utilize control units/controllers in analyzer systems such that operation of the system can be automated and different protocol more easily standardized by input 
With respect to claim 5, the combination of Narisada 1 and Narisada 2 teaches that the detection apparatus is an optical detection apparatus (See Para. 0036 of Narisada 1).
		With respect to claim 7, the Narisada 1 teaches that the transferring apparatus (44) is a syringe (See Para. 0037) and the inclusion of a transfer pipeline (See Fig. 2 repr. below) which connects to the syringe, further wherein the syringe, a testing sample outlet (See Fig. 2 repr. below) of the reaction cell (reaction chambers 48, 51, 52, and 53), and an inlet of the detection apparatus (nozzle 6) are connected by the transfer pipeline, and the test sample outlet has a first controllable valve (valves 46, 54, 55, and 56) for controlling "on-off" of the outlet (See Para. 0038).

    PNG
    media_image1.png
    597
    578
    media_image1.png
    Greyscale

Fig. 2 (repr.)
		Narisada 1 fails to disclose the specifics of a control device that couples to the syringe.
		Narisada 2 teaches a blood analyzer and associated method of classifying and counting particles contained in a sample, wherein said analyzer includes a microcomputer (6) that comprises a control part (63) including a control processor and a memory for the control processor operation, wherein the control part control a device mechanism section (8) that includes a sampler for automatically supplying a blood collection tube, a fluid system for preparing/measuring the sample, amongst other controls (See Abstract and Paras. 0044-0045).

		With respect to claim 8 Narisada discloses the inclusion of a cleaning pipeline (See Fig. 2 repr. 1 below), wherein
			A first end of the cleaning pipeline (see below) connects to the transfer pipeline and the testing sample outlet of the reaction cell (See Fig. 2 repr. above), and a second end of the cleaning pipeline connects to a waste collecting apparatus (drain chamber 45), and the cleaning pipeline has a second controllable valve (50) for controlling "on-off" of the cleaning pipeline, further wherein
			A method of dispensing sample and subsequent cleaning is performed as follows (See Para. 0037-0041 recited below):
			“FIG. 2 is a block diagram illustrating a fluid system of the blood analyzer shown in FIG. 1.  First, in a washing process, valves 41 and 50 are opened to feed a sheath liquid out of a sheath liquid chamber 42 under a positive pressure applied by a pressurizing device 43.  Then, the sheath liquid passes through the valve 41, a quantifying syringe 44 and a nozzle 6 to a drain chamber 45.  The sheath liquid also passes through the valve 50 and the sheath flow cell 1 to the drain chamber 45.  The valves 41 and 50 are closed after a predetermined period of time.  Thus, the quantifying syringe 44, the nozzle 6, the sheath flow cell 1 and paths connecting them are washed with the sheath liquid. 
			In a measurement process, valves 46 and 47 are opened to suck a blood-containing sample liquid under a negative pressure applied by a suction device 49 out of a reaction chamber 48 in which the sample liquid is reacted with a reagent.  When the path between the valve 46 and the nozzle 6 is filled with the sample liquid, the valves 46 and 47 are closed.  Then, the valve 50 is opened, thereby 
			When the valve 41 is opened, the pressure applied by the pressurizing device 43 is transmitted to the tip of the nozzle 6 via the quantifying syringe 44.  Thereby, the pressure of the sheath liquid outside the nozzle and that of the sheath liquid inside the nozzle are balanced at the tip of the nozzle 6.  When a piston 44b of the quantifying syringe 44 is driven by a motor 44a in this state, the sample liquid existing between the valve 46 and the nozzle 6 is easily discharged from the nozzle 6 to the orifice 13 and narrowed by the sheath liquid to pass through the orifice 13.  The sample liquid is then drained into the drain chamber 45 together with the sheath liquid. 
			Then, the piston 44b of the quantifying syringe 44 is stopped to finish the measurement process. 
			Subsequently, the motor 44a is driven in a reverse direction to put the piston 44b back, thereby the quantifying syringe 44 returns to an initial state.  During this procedure, the valves 41 and 50 are opened so that the above-mentioned washing process is carried out to get ready for the next measurement process. 

    PNG
    media_image2.png
    597
    601
    media_image2.png
    Greyscale

Fig. 2 repr. 1
		Narisada 1 fails to disclose the specifics of how the control device is coupled to the first and second controllable valves.
		Narisada 2 teaches a blood analyzer and associated method of classifying and counting particles contained in a sample, wherein said analyzer includes a microcomputer (6) that comprises a control part (63) including a control processor and a memory for the control processor operation, wherein the control part control a device mechanism section (8) that includes a sampler for automatically supplying 
		It is commonly known in the art to utilize control units/controllers in analyzer systems such that operation of the system can be automated and different protocol more easily standardized by input from a user. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the control part of Narisada 2 into the system of Narisada 1 to enable a smaller system with fewer points of interaction of a user with the system, thus reducing the potential for human error.

Claims 1, 4, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magnin et al (US 2009/0068726 A1) in view of Narisada (US 2008/0180653 A1).
	With respect to claim 1 Magnin discloses an optical device for blood analysis comprising:
	A reaction cell (dilution and analysis tank 1) configured to prepare a first testing sample and a second testing sample, respectively, from a blood sample (See claim interpretation section above);
	A detection apparatus (optical tank 7; analysis zone 304 in Fig. 3, See Para. 0249) connecting with the reaction cell (via an optical system, See Paras. 0034-0036) and configured to perform a first detection of the first testing sample and to subsequently perform a second detection of the second testing sample (See claim interpretation section above);
	A sample injecting apparatus (needle 101 in Fig. 3, Para. 0204) configured to deliver the blood sample into the reaction cell(s);
	At least one reagent injecting apparatus (reagent syringe 106 in Para. 0226) connecting with the reaction cell, and configured to deliver a first reagent into the reaction cell to prepare the first testing sample for the first detection, and after the first testing sample is transferred for detection, to subsequently deliver a second reagent into the reaction cell to prepare the second testing sample for the second detection (See claim interpretation section above);
configured to transfer the first testing sample from the reaction cell to the detection apparatus for the first detection, and to subsequently transfer the second testing sample from the reaction cell to the detection apparatus for the second detection (See claim interpretation section above); wherein
means can be provided for separately introducing the lysis compound, the leucoprotective compound and the compound stabilizing the complex formed with the haemoglobin in the analysis tank, and therefore rather more in the form of a mono-reagent; the means 6 for measuring the resistivity of the analysis solution are optional; the total number of leucocytes being able to be obtained by optical analysis of the analysis solution; similarly the counting tank 9 and the means for measuring 10 the resistivity in this tank can be provided only if a complete analysis of the blood sample is desired; likewise 
for the method: the introduction of the reaction compounds can be envisaged independently or collectively in place of a mono-reagent, the introduction being able to be carried out simultaneously or successively; the previous stage of counting the erythrocytes and platelets and the stage of global counting of the leucocytes can be omitted; moreover, two successive dilutions of the blood sample can be carried out: a first dilution which is particularly suitable for a leucocyte differentiation as takes place in the known standard hydrofocus-type cytometer, from which the fraction required for this leucocyte differentiation is taken, then at a second moment in time a second dilution suitable for measurement of the haemoglobin as is possible with the known spectrometers (See Paras. 0188-0189).
Magnin fails to disclose the inclusion of a specific control device to control each the sample injecting apparatus, the transferring apparatus, and the reagent injecting apparatus within the system.
		Narisada teaches a blood analyzer and associated method of classifying and counting particles contained in a sample, wherein said analyzer includes a microcomputer (6) that comprises a control part (63) including a control processor and a memory for the control processor operation, wherein the control part control a device mechanism section (*0 that includes a sampler for automatically supplying 
		It is commonly known in the art to utilize control units/controllers in analyzer systems such that operation of the system can be automated and different protocol more easily standardized by input from a user. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the control part of Narisada into the system of Magnin to enable a smaller system with fewer points of interaction of a user with the system, thus reducing the potential for human error.
With respect to claim 4, Magnin discloses the inclusion of a hemoglobin measurement apparatus (device 120, See Para. 0204) arranged close to the reaction cell and configured to perform hemoglobin measurement of the second testing sample (See claim interpretation section above).
Magnin fails to disclose the inclusion of a specific control device to control the various components of the system.
		Narisada teaches a blood analyzer and associated method of classifying and counting particles contained in a sample, wherein said analyzer includes a microcomputer (6) that comprises a control part (63) including a control processor and a memory for the control processor operation, wherein the control part control a device mechanism section (*0 that includes a sampler for automatically supplying a blood collection tube, a fluid system for preparing/measuring the sample, amongst other controls (See Abstract and Paras. 0044-0045).
		It is commonly known in the art to utilize control units/controllers in analyzer systems such that operation of the system can be automated and different protocol more easily standardized by input from a user. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the control part of Narisada into the system of Magnin to enable a smaller system with fewer points of interaction of a user with the system, thus reducing the potential for human error.

With respect to claim 7 Magnin discloses that the transferring apparatus comprises a structural tube (320) that is sheathed on the inside with a tube (321), and wherein both the injector and sheathing tube are cylindrical (acting as a nozzle), wherein the transferring apparatus comprises a syringe which couples to the transfer pipeline; the syringe, a testing sample outlet of the reaction cell (outlet branch 139), and an inlet of the detection apparatus are connected by the transfer pipeline, and the testing sample outlet has a first controllable valve for controlling “on-off” of the outlet (valve 119) (See para. 0211 and Fig. 3).
Magnin fails to disclose the inclusion of a specific control device to control the various components of the system.
		Narisada teaches a blood analyzer and associated method of classifying and counting particles contained in a sample, wherein said analyzer includes a microcomputer (6) that comprises a control part (63) including a control processor and a memory for the control processor operation, wherein the control part control a device mechanism section (*0 that includes a sampler for automatically supplying a blood collection tube, a fluid system for preparing/measuring the sample, amongst other controls (See Abstract and Paras. 0044-0045).
		It is commonly known in the art to utilize control units/controllers in analyzer systems such that operation of the system can be automated and different protocol more easily standardized by input from a user. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the control part of Narisada into the system of Magnin to enable a smaller system with fewer points of interaction of a user with the system, thus reducing the potential for human error.

6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magnin et al (US 2009/0068726 A1) and Narisada (US 2008/0180653 A1) in view of Chupp et al (USP 5,656,499).
Refer above for the combined teachings of Magnin and Narisada.
The combination of Magnin and Narisada fail to teach that the detection apparatus includes an impedance detection apparatus for performing the second detection.
Chupp teaches a device for analyzing a wholeblood sample (See abstract), the cell analysis system (60) may use an impedance transducer (174) to count red blood cells and platelets.  FIG. 17 illustrates a preferred embodiment of an impedance transducer that performs impedance-based cell counting and sizing, and makes use of hydrodynamic focusing.  The impedance cell counting is based on the detection of changes in electrical resistance produced by a particle as it passes through a small orifice (314).  Conduction is provided by an electrolyte fluid (such as buffered saline and the like) in two chambers (310, 312) of the impedance transducer.  A sample introduction nozzle (316) and hydrodynamic focusing direct cells to the orifice of the impedance transducer.  As each cell passes through the orifice, the electrical resistance of the path through the chambers and the orifice increases.  A current source (317) connected to two electrodes described below disposed in the chambers on either side of the orifice causes this increase in resistance to be manifested as an electrical voltage pulse.  The sample introduction nozzle doubles as the upstream side electrode.  The secondary electrode (318) is located downstream of the orifice.  The number of pulses is indicative of cell count, while the amplitude of each pulse is related to cell volume.  Volume histograms are created by plotting frequency distributions of pulse amplitudes.  These histograms are used to obtain RBC and PLT parameters such as 
MCV (mean cell volume) and RDW (red cell distribution width) (See Col. 39, lines 20-46).
	It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the impedance detection apparatus of Chupp into the detection apparatus of combined Magnin and .

Allowable Subject Matter
Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest cited prior art of reference fails to disclose or fairly teach: a) that the syringe comprises at least one first syringe configured to provide sheath fluid, draw the test sample from the reaction cell, and /or provide cleaning solution and at least one second syringe configured to drawn the blood sample from the sample injecting apparatus and/or provide sample fluid in detection; and b) the blood analyzer described above wherein said syringe comprises a first syringe and a second syringe, the sample injecting apparatus comprises a sample probe, and the transfer pipeline comprising: a sample acquiring pipeline, which has a first end and a second end, and the first end of the sample acquiring pipeline connects to the sample probe;  a first sample preparing pipeline, which has a first end and a second end, and the first end of the first sample preparing pipeline connects to the testing sample outlet of the reaction cell;  a second sample preparing pipeline, which has a first end and a second end, and the first end of the second sample preparing pipeline connects to the second end of the first sample preparing pipeline and the inlet of the detection apparatus;  a first connecting pipeline, which has a first end and a second end, and the first end of the first connecting pipeline connects to the first syringe, the second end of the first connecting pipeline connects to an inlet for a diluent input;  a second connecting pipeline, which has a first end and a second end, and the first end of the second connecting pipeline connects to the second syringe, the second end of the second connecting pipeline connects to the . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/B.I.F/Examiner, Art Unit 1798                                                                                                                                                                                                        March 24, 2021

/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798